Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
	Claims 1-2, 18-20 are currently amended. None of the claims is canceled. Claims 1-20 are pending for examination.

Response to Arguments
2.1. Rejection of claims 1-20 under 35 USC 103(a)
	Applicant’s arguments, see Remarks pages 14-18, filed 02/09/2021, with respect to rejection of claims 1-20 under 35 USC 103 (a) have been fully considered and are persuasive.  
Applicant’s arguments, that Adisehan. Cheng, and Sieber and Ohnemus the prior arts cited in the Final rejection mailed 11/09/2020, alone or combined, fails to teach or suggest at least “generate, based on the map, a size match communication, the size match communication identifying a closest match between the client size information and a first target size of the set of target garment sizes, the size match communication comprising instructions, in a second language different from the first language, for selecting the target garment having the closest match from the website in the first language; cause communication, to a user system, of the size match communication; receive, via the user system, a selection of the target garment having the closest match; and initiate, in response to the selection, an order of the target 
2.2.	Rejection of claims 1-20 under 35 USC 101
	Applicant’s arguments, see Remarks pages 10-14, filed 02/09/2021, with respect to rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive, because the currently amended limitations of claims in combination are not directed to an abstract idea. The combination of elements in claims 1, 18, and 20 recites a specific improvement over prior art systems by allowing receiving size match request associated with client size information of a client and target garment information, wherein the size match request is further associated with a cross border transaction involving a website in a first language, causing communication, to the user system, of the size match communication, receiving, via the user system, a selection of the target garment having the closest match, and initiating, in response to the selection, an order of the target garment having the closest match using the website in the first language. The rejection of claims 1-20 under 35 USC 101 has been withdrawn. Claims 1-20 are patent eligible.

Allowable Subject Matter
3.	Claims 1-20 allowed.
	Claims 1, 19, and 20 are independent claims. Claims 2-18 depend from claim 1. 

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDSs’ filed 04/27/2020. 11/15/2019, 08/2/2019, 04/12/2019, 02/01/2019; reviewed parent application 14503309 now abandoned
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including a Non-Final 
With regards to currently amended claim 1 filed 02/09/2021, the prior art of record, alone or combined, neither teaches nor renders obvious specifically the limitations, as a whole, comprising receiving a size match request, wherein the size match request is associated with client size information of a client and target garment information, wherein the size match request is further associated with a cross border transaction involving a website in a first language,  determining based on the client size information, a base client size, identify, based on a garment database, a set of target garment sizes for a target garment, generating a map of the base client size to the set of target garment sizes using a standardized size scale and the target garment information, generating, based on the map, a size match communication, the size match communication identifying a closest match between the client size information and a first target size of the set of target garment sizes, the size match communication comprising instructions, in a second language different from the first language, for selecting the target garment having the closest match from the website in the first language, causing communication, to a user system, of the size match communication, receiving, via the user system, a selection of the target garment having the closest match, and initiating, in response to the selection, an order of the target garment having the closest match using the website in the first language.
With regard to claims 2-18 depending from claim 1, the reasons for allowance are the same as established for the independent claim 1 above.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i) 	Leonard et al. [US 20150186977 A1, see claim 11] discloses, in the field of regional item recommendations, determining that item listing comprises a cross-border item listing based on a user geolocation indicated by the user data and an item listing geolocation indicated by the item listing, the user geolocation corresponding to a different country than the user country, extracting a user apparel size from the user data, accessing apparel size data corresponding to the cross-border item listing, mapping the user apparel size to a candidate apparel size for the cross-border item listing using the apparel size data, the presentation of the item listing including the candidate apparel size, and causing presentation of the cross-border item listing including the candidate apparel size that maps to the user apparel size, but does not teach all the limitations of claims 1, 19, and 20, as a whole.
	(ii)	Stanley et al. [US 20090287452 A1] discloses, see claim 19, a method comprising the step of scanning a user with an 2D or 3D imaging system to acquire body size data of said user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625